DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 10, and 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim.
The term “appropriate” in claim 1, 7, 10, and 16 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grover (20170208422).
Regarding claim 1, Grover teaches A system for enabling control of authenticated applications and websites from other applications and websites within an auto entertainment service, the system comprising (abstract): 
a privilege auto platform configured to enable control of the authenticated applications and websites, wherein controls of the auto entertainment service are implemented within the privilege auto platform with a defined structure that enables the controller to issue a command (abstract, par.17-20); and 
a plurality of devices coupled to the privilege auto platform, the plurality of device comprising at least one controlled device and at least one controller, wherein the privilege auto platform is configured to enable control of the authenticated applications and websites on one of the at least one controlled device from other applications and websites on another of the at least one controller within the auto entertainment service (par.20-22), 
wherein the at least one controlled device constructs calls appropriate to execute the command (par.18-19, 25-27).
Regarding claims 10 and 16, Grover teaches A method for enabling control of authenticated applications and websites from other applications and websites within an auto entertainment service, the method comprising: /16. Anon-transitory computer-readable storage medium storing a computer program to control authenticated applications and websites from other applications and websites within an auto entertainment service, the computer program comprising executable instructions that cause a computer to (abstract): 
implementing controls of the auto entertainment service within a privilege auto platform with a defined structure that enables a controller to issue a command (abstract, par.17-20); 
constructing calls appropriate to execute the command; routing playback controls through the privilege auto platform (par.18-19, 25-27);
issuing the command to the privilege auto platform with a content ID; and receiving the command and making the calls for content and digital rights management to execute the command (par.18-22, 24-27).
Regarding claims 2, 11, and 17, Grover teaches wherein the controls of the auto entertainment service are implemented in an online mode or offline mode (par.18-22, 24-27, 52-56).
Regarding claims 3, 14, and 20, Grover teaches wherein playback controls in the online mode are routed through the privilege auto platform that routes data traffic, synchronizes video playback, and reports playback status (par.18-22, 24-27, 37-40).
Regarding claim 4, Grover teaches wherein the plurality of devices comprises a center stack module and a rear seat infotainments (par.23-25).
Regarding claim 5, Grover teaches wherein the plurality of devices comprises bring-your-own devices or out-of-car devices (par.25-29).
Regarding claim 6, Grover teaches wherein the controller issues the command with a content ID to the privilege auto platform (par.24-25, 38-39, 45-53).
Regarding claim 7, Grover teaches wherein the controlled device receives the command and makes appropriate calls for content and digital rights management to execute the command (par.18-22, 24-27).
Regarding claim 8, Grover teaches wherein the content calls comprise calls directed to content delivery networks to deliver the content to the controlled device (par.28-31).
Regarding claim 9, Grover teaches wherein the controls of the auto entertainment service are initiated using pre-defined mechanisms within the applications and websites (par.25-31).
Regarding claims 12 and 18, Grover teaches wherein the calls for the content include calls directed to content delivery networks to deliver the content to a controlled device in the online mode (par.28-31).
Regarding claim 15, Grover teaches wherein the controls of the auto entertainment service are initiated using pre-defined mechanisms within the applications and websites (par.18-22, 24-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grover, and further in view of Tonshal (20190340844).
Regarding claims 13 and 19, Grover does not expressly disclose, however, Tonshal teaches enabling offline controls and opening a temporary socket to facilitate direct communication between the controller and a controlled device in the offline mode (par.28-33).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Grover to use establish sockets as taught by Tonshal.
One of ordinary skill in the art would have been motivated to perform such a modification to control communications for connections between different devices (Tonshal, par.25-32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419